Citation Nr: 1039030	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to special monthly pension at the housebound rate. 

2.	Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to special monthly pension based on the 
need for regular aid and attendance is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran is over the age of 65 and served more than 90 days 
during a period of war.

2.	The Veteran's disability evaluation for pension purposes is 80 
percent.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension benefits 
at the housebound rate are met.  38 U.S.C.A. §§ 1502, 1513, 1521 
(West 2002); 38 C.F.R. § 3.351 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to special monthly pension at the housebound rate, 
as the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks increased pension (i.e., special monthly 
pension) by reason of being housebound.  Eligibility for non-
service-connected disability pension is dependent upon the 
Veteran meeting the threshold service requirements of 38 U.S.C.A. 
§ 1521.  Under that section, a veteran meets the service 
requirements if he served in the active military, naval or air 
service (1) for ninety days or more during a period of war; (2) 
during a period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period of 
ninety consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j).

Provided that the requirements of section 1521(j) are met, 
special monthly pension at the housebound rate is available if 
the Veteran has a disability rated as permanent and total and (1) 
has additional disability or disabilities independently ratable 
at 60 per centum or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify for 
pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e) 
(West 2002); 38 C.F.R. § 3.351(d) (2009).

For veterans 65 years of age or older, the permanent-and-total 
disability requirement under section 1521(e) is excluded.  See 
38 C.F.R. §38 U.S.C.A. § 1513(a) (West 2002); see also Hartness 
v. Nicholson, 20 Vet. App. 216, 221 (2006).  Thus, a wartime 
veteran may be awarded special monthly pension at the housebound 
rate if, in addition to being at least 65 years old, he or she 
possesses a minimum disability evaluation of 60 percent or is 
considered permanently housebound as defined under 38 U.S.C.A. 
§ 1502(c).  Hartness, 20 Vet. App. at 222.

In the instant case, the Board finds that the criteria for 
special monthly pension at the housebound rate have been met.  In 
this regard, the Veteran's DD Form 214 indicates he served on 
active duty from April 1951 to March 1953.  As he served for more 
than 90 days during a period of war, the Veteran has met the 
threshold service requirements of section 1521.  See 38 C.F.R. 
§ 3.2 (2009).  The record further reflects the Veteran is 78 
years old and has disabilities independently evaluated as 80 
percent disabling.  

Therefore, as the Veteran served more than 90 days during a 
period of war, is over the age of 65, and possesses a disability 
evaluation in excess of 60 percent, entitlement to special 
monthly pension at the housebound rate  provided in 38 U.S.C.A. 
§ 1521(d) has been established.  Hartness, 20 Vet. App. at 221.


ORDER

Special monthly pension at the housebound rate is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran asserts entitlement to special monthly compensation 
based on the need of regular aid and attendance in performing the 
activities of daily living.  During the development of his claim, 
the Veteran indicated he receives treatment at the Detroit VA 
Medical Center (VAMC) and requested records related to this 
treatment be obtained.  See March 2007 VCAA Notice Response.  
However, upon review, the Board notes these records have not been 
associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current claim 
on appeal, VA must undertake efforts to acquire such documents as 
these records may be material to his claim; a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

Furthermore, should additional VA treatment records be associated 
with the claims file, the Veteran should be provided a new VA 
examination to ensure any opinion with regards to whether the 
Veteran requires the need of regular aid and attendance is based 
on a complete evidentiary record.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain all outstanding VA treatment 
records from the Detroit VAMC.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.  All such available 
medical records should be associated with 
the Veteran's claims folder.  

2.	Following the above, schedule the Veteran 
for a VA examination to determine whether 
he is in need of regular aid and 
attendance of another person.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner provide an opinion as to 
whether the Veteran is in need of regular 
aid and attendance of another person.  The 
examiner is requested to discuss the 
following criteria in offering an opinion 
as to whether the Veteran is in need of 
regular aid and attendance of another 
person: (1) the inability of the Veteran 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable; 
(2) the frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; (3) the inability of the 
Veteran to feed himself through loss of 
coordination of his upper extremities or 
through extreme weakness; (4) the 
inability of the Veteran to attend to the 
wants of nature; or (5) the presence of 
incapacity, either physical or mental, 
which requires care or assistance on a 
regular basis to protect the Veteran from 
hazards or dangers incident to his daily 
environment.  A complete rationale should 
accompany all opinions provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


